DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, claim 1 is indefinite as it is unclear what is meant by the phrase “hot forming”. Applicant admits in their arguments (Pg. 8 [6]) that the hot forming unavoidably changes the microstructure of the steel.  Without additional detail in the claim limitations, the claimed meaning of “hot formed” is indefinite. 

Further regarding claim 1, it is unclear how the claimed bending angle is measured.  The specification provides specific methods for these measurements (Pg. 7 [2]), but it is unclear whether the claims rare limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Further regarding claim 1, it is indefinite how the average grain diameters are measured.  Since the values would be expected to depend on the methods used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Regarding claim 5, it is indefinite how the average grain diameters are measured...  Since the values would be expected to depend on the methods used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Regarding claim 6, claim 6 is indefinite as it is unclear what is meant by the phrase “bending angle”. The specification describes a meaning of this phrase.  See specification (Pg. 7 [2]).  However, it is unclear whether the claim meaning is limited to this definition, and it is unclear that the phrase has any well-recognized invariant meaning in the art.  Since it could have other meanings, the claimed meaning is indefinite. Further, it is unclear how the claimed bending angle is measured.  The specification provides specific methods for these measurements (Pg. 7 [2]), but it is unclear whether the claims rare limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Regarding claim 7, it is indefinite how the tensile strength and elongation break are measured.  The specification provides specific methods for these measurements (Pg. 1 [6]), but it is unclear whether the claims rare limited to these methods.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims 

Regarding claim 15, it is indefinite what “no critical crack formation above 10 microns” means (does it mean no crack formation of a “critical” size above a depth of 10 microns from the bottom surface? does it mean no crack formation of a “critical” size above a depth of 10 microns from the top surface in the protective layer? Does it mean no cracks anywhere of longer than 10 microns?).

Regarding claims 2-4, and 8, claims 2-4, and 8 are rejected for their incorporation of the above due to their dependencies on claim 1.

Further regarding claims 5-7 and 15, claims 5-7 and 15 are further rejected for their incorporation of the above due to their dependencies on claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2019/0211427 A1), originally of record in the Non Final Rejection dated May 28, 2021.

Regarding claims 1-6, Sano teaches a steel sheet (sheets are flat) ([0015]) formed by hot rolling ([0032]; rolling is a type of forming) with preferably 12-70 volume % retained austenite ([0088]-[0089]; the case where the claimed ranges "overlap or lie inside ranges disclosed by the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)) and the remainder of the of the metallographic structure can include ferrite, fresh martensite, bainite, and tempered bainite ([0090]), the grain size of the austenite is greater than 1 micron and the grain sizes of ferrite and tempered martensite are 5 microns or less and multiple examples only include austenite, ferrite and tempered martensite phases ([0037]; [0096]; Table 3; the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I); the average values of the grain size can be less than 2, overlapping the claimed ranges), and the steel consists of the composition shown in the table below ([0016]), including C of 0.03-0.4% and Cr less than or equal to 5%, which meets the equation required by claim 1 ([0016]) (at the average values of ranges taught by Sano of 0.22% C and 2.5% Cr, this results in a value of 10 x C% + % Cr of 4.7% which meets the requirement of less than 5.5%).  Sano further teaches the excellent formability of the steel sheet and its use in vehicles ([0001]-[0002]), but does not specifically teach the metal sheet has a bending angle of more than 60 or 80 ⁰C.
However, applicant teaches the fine structure and austenite contact play a role in the bending angle (Pg. 7 [1]).  Sano teaches a substantially identical steel sheet (as discussed above and the composition shown in the below table) as that which applicant claims and discloses as contributing to the bending angle, therefore one would reasonably expect the steel sheet of Sano to possess the claimed properties, absent an objective showing.  Further, as Sano teaches the excellent formability of the steel and its use in vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the steel could be bent to 80 degrees or more.  The motivation for this would have been that many steel vehicle components require these angles and it would have been obvious that a steel known for its formability and used in vehicles would meet this need. 

Table
Element
Cl. 1 (Cls. 2-4) (wt. %)
[0016] (mass %) +
C
≤ 0.5 (0.02-0.3)
0.03-0.40
Si
0.05-1
0.01-5.00
Mn
4-12
0.5-12
Cr
0.1-4 (2.2-4)
≤ 5.00
Al
≤ 3.5
0.001-5.00
N
≤ 0.05
≤ 0.0100
P
≤ 0.05
≤ 0.15
S
≤ 0.01
≤ 0.030
Cu
Ni (total)
≤ 2
≤ 5.00
≤ 5.00
Ti
Nb
V (total)
≤ 0.5
≤ 0.500
≤ 0.500
≤ 0.500
REM 
≤ 0.1
≤ 0.0500
Fe & unavoidable impurities
remainder
remainder

+in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I))

Regarding claim 7, Sano teaches each limitation of claims 1-6 as discussed above, and further teaches the steel sheet (after it has been made, i.e. hot rolled) has a tensile strength of 440 MPa or more and tensile strength times elongation is 20,000 MPa% or more ([0032]; prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)), and 20 of the 25 examples have tensile strengths greater than 1000 MPa, 24 of 25 of the examples have elongation values greater than 10%, and 24 of the 25 of the examples have tensile strength times elongation values greater than 13000 MPa (Table 4; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).

Regarding claim 8, Sano teaches each limitation of claims 1-7 as discussed above, and further teaches the metal sheet has a hot-dip galvanized layer (metallic protective coating) on a surface of the steel sheet ([0019]).

Regarding claim 15, Sano teaches each limitation of claims 1-8 as discussed above.  Sano does not specifically teach wherein the hot-formed metal sheet component comprises no critical crack formation above 10 microns. Sano teaches a substantially identical steel sheet (as discussed above and the composition shown in the above table) as that which applicant claims, therefore one would reasonably expect the steel sheet of Sano to possess the claimed properties, absent an objective showing.

Response to Arguments
Applicant’s amendments, filed August 30, 2021, with respect to the claim objection have been fully considered and are persuasive.  

Applicant’s arguments, filed August 30, 2021, with respect to the meaning of “bending angle” have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of the "bending angle" of May 28, 2021 has been withdrawn.  Applicant’s arguments to the 35 U.S.C. 

Applicant's arguments have been fully considered but they are not persuasive regarding the 35 U.S.C. 112(b) rejections for tensile strength, elongation at break, and grain diameter.  Applicant’s arguments rely upon reference to the methods used on the samples in the specification, which are not themselves a definition and the claims as presently recited allow for any method to be used (“reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim” MPEP 2111).  Applicant’s references to other patent documents are not persuasive, as each patent is examined independently. 

Applicant's arguments have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections.  Applicant’s allegations to the structural differences between hot rolling and hot forming are not supported in the specification or claims.  Further, applicant admits that the hot forming will change the microstructure of the steel sheet (Pg. 8 [6]), as such, without additional detail in the claim, it is indefinite as to the degree of change to the microstructure of the steel.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., procedure for the manufacture of the component (Pg. 9 [1])) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant alleges the properties recited in claim 1 are measured in the “as-hot formed state” (Pg. 9 [3]), which is not commensurate in scope with the claim limitations as presently presented, and is therefore not persuasive.  As presently recited, the claim only requires the properties be measured at some point after the metal is hot formed (again “forming” is not limited either), not necessarily (as alleged by applicant) when hot.
The arguments to the goal of the disclosure of Sano are not persuasive, as it is not commensurate in scope with any claim limitations presented or the citations applied to the claim limitations presently presented.  The temperature at which the steel is bent, manipulated or measured is not presently claimed, and these arguments are therefore not persuasive. 
Applicant’s additional assertions to the processing of the claimed product determining the characteristics of the microstructure of the hot formed component (Pg. 10 [6]) are not commensurate in scope with the claim limitations presently presented, which are broadly interpretable (again, formed is exceedingly broad, as reasonably interpreted).  Further, applicant fails to draw a correlation that is supported by data (not mere allegations) as to how the differences in processing between applicant and Sano specifically result in structural differences.  It is clear how the applicant believes their process impacts the microstructure (however, the specific processing steps are not claimed); however, it is not clear how the specific processing of Sano results in a different microstructure (beyond vague assertions, the results must be supported by Sano or applicant’s specification or a document shown on an IDS).  Therefore, this argument is not persuasive.

Applicant's arguments have been fully considered but they are not persuasive regarding claim 15, Sano teaches the critical crack formation, as discussed above.  Further, as presently recited claim 15 is ambiguous and indefinite as the crack location/measurement (see 35 U.S.C. 1112(b) rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784